Citation Nr: 0309087	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND

The appellant is a veteran who had active service from 
October 1969 to March 1970. In November 2000, he testified at 
a hearing before a Member of the Board who is no longer 
employed at the Board.  Accordingly, the case has been 
reassigned; but the appellant has a right to another Board 
hearing.  In April 2003, the RO notified the appellant of the 
opportunity for a hearing before the Board Member deciding 
his case.  That same month he replied that he desired such at 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO). 

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled for a 
hearing before a traveling Member of the 
Board at the RO as soon as feasible.  
Thereafter, the case should be processed 
in accordance with established appellate 
practices.  

The Board intimates no opinion as to the final outcome 
warranted.  The appellant need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




